

116 S75 IS: Preventing SBA Assistance from Going to China Act of 2019
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 75IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Rubio (for himself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo prohibit certain business concerns from receiving assistance from the Small Business
			 Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing SBA Assistance from Going to China Act of 2019. 2.Prohibition on affiliation with the People's Republic of China (a)In generalSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following:
				
 (10)Prohibition on affiliation with the People's Republic of ChinaFor purposes of this Act, a small business concern may not— (A)be headquarted in the People's Republic of China; or
 (B)have more than 25 percent of the voting stock of the small business concern owned by affiliates that are citizens of the People's Republic of China..
 (b)Regulations and guidanceThe Administrator of the Small Business Administration shall amend the regulations and guidance of the Administration, including sections 120.100, 120.110, and 121.105 of title 13, Code of Federal Regulations, to carry out the amendment made by this Act.